DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01.
The following tittle is suggested: --A food briner--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 1 and 3-4, the phrases: “substantially quadrilateral shape” and “substantially the same”, are indefinite because it is unclear what degree of “substantially”. The present disclosure does not define the degree of “substantially”. Correction is required.
It is suggested that the terms “substantially” are removed through all the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No.10488055. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Present Application 16849147
U.S. Patent No.10653159
1. A food briner comprising: a hollow container having a top, a flat closed bottom, and four sides which form an interior, said four sides including opposing left and right sides and opposing front and back sides to form a substantially quadrilateral shape, said container's top including a circular first female threaded opening; a hollow extension member including four walls including opposing left and right walls and opposing front and back walls which form a substantially quadrilateral shape which is substantially the same as said container's quadrilateral shape, said extension member further including a male threaded bottom and a top having 

2. The food briner of claim 1 further comprising: a recess formed into one of said container's four sides, said recess having a depth; and a spigot positioned within said recess, said spigot having a valve which selectively opens to allow the flow of liquid within said hollow container to flow through said spigot and close to prevent the flow of liquid through said spigot, said spigot within said recess so that said spigot does not extend beyond said container's side. 

3. The food briner of claim 1 wherein said substantially quadrilateral shape formed by said hollow container's four sides is square with said left and right sides and opposing front and back sides being substantially the same. 

4. The food briner of claim 2 wherein said substantially quadrilateral shape formed by said hollow container's four sides is square with said left and right sides and opposing front and back sides being substantially the same, except for one of said sides possessing said recess.



    2. The food briner of claim 1 further comprising: a recess formed into one of said container's four sides, said recess having a depth; and a spigot positioned within said recess, said spigot having a valve which selectively opens to allow the flow of liquid within said hollow container to flow through said spigot and close to prevent the flow of liquid through said spigot, said spigot within said recess so that said spigot does not extend beyond said container's side.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
03/28/2022